        Case 4:20-cv-00419-BRW Document 7 Filed 05/26/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LEODIS RANDLE                                                                   PLAINTIFF

v.                               4:20CV00419-BRW-JTK

WRIGHT, et al.                                                               DEFENDANTS

                                       JUDGMENT

      Consistent with the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 26th day of May, 2020.



                                          Billy Roy Wilson_________________
                                          UNITED STATES DISTRICT JUDGE




                                             1
